Citation Nr: 0512044	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  98-14 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to an increased (compensable) rating for 
glomerulonephritis.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied service connection for a nervous disorder to 
include PTSD, applications to reopen claims of service 
connection for a bilateral knee disorder and residuals of 
pneumonia, respectively, and a claim of entitlement to a 
compensable rating for glomerulonephritis.  

In October 2003, the Board reopened the claim of service 
connection for a bilateral knee disorder, and remanded the 
issue for a VA examination.  Additionally, the remand 
requested proper VCAA notification consistent with PVA v. 
Secretary, 345 F. 3d. 1334 (Fed. Cir. 2003).  The purposes of 
this remand have been met with regard to the claims for 
service connection for a psychiatric disorder and a right 
knee disability.  

The issues of a entitlement to service connection for a left 
knee disorder, a compensable rating for glomerulonephritis, 
and whether new and material evidence has been received to 
reopen a claim for service connection for pneumonia are 
addressed in the REMAND portion of the decision below; these 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  There is no medical or psychiatric evidence of 
psychiatric symptoms or a mental disorder during service or 
for many years thereafter, there is no competent evidence of 
a diagnosis of PTSD, and there is no medical evidence or 
competent opinion that links the veteran's current chronic 
depression or adjustment disorder to any verified incident of 
service.

2.  The medical evidence does not show a chronic right knee 
disability during service, arthritis of the right knee was 
not shown within one year of service, and the only competent 
opinion evidence goes against the veteran's claim that his 
current right knee disability began during or is linked to an 
in-service injury; that medical opinion is that the veteran's 
current right knee disorder, to include a tear of medial 
meniscus, is related to a post-service, work-related injury.  


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include 
claimed PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  A chronic right knee disability was not incurred in or 
aggravated by active duty service, nor may arthritis of the 
right knee be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the service connection claims in April 2003 and May 2004 
letters.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters noted the veteran's pending claims, and provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  As noted above, the 
Board decided that the April 2003 letter gave the veteran an 
invalid time restriction upon which to submit evidence.  
Thus, the Board remanded the case so that an appropriate 
revision could be sent to the veteran.  The May 2004 letter 
properly noted that the veteran could take up to a year from 
the date of the letter to make sure VA received information 
and evidence it had requested.  In sum, the veteran was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Quartuccio, supra. 

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), continued to recognize that typically a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
a substantially complete application was received prior to 
the date of VCAA enactment.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.

In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless, non-prejudicial error is to be used 
only "when a mistake of the administrative body is one that 
clearly had no bearing on the procedure used or the substance 
of decision reached" (quoting Braniff Airways v. CAB, 379 
F.2d 453, 466 (D.C. Cir. 1967) (emphasis added)).  See also 
38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, in April 2003 
and May 2004, the RO provided content-complying notice.  
Although the VCAA notices provided to the appellant do not 
contain the precise language of the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence in his possession 
pertaining to his claims.  The appellant was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  That is, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering the precise language 
of all regulatory content requirements is harmless, non-
prejudicial error.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist in the following ways.  First, the file contains 
service medical records, and private medical records from 
Richard Lehman, M.D. of the Deaconess Hospital, St. Anthony's 
Medical Center from 1991 (relating to fever and body aches), 
and St. Mary's Health Center from 1992 (referring to 
sciatica, and hepatocellular damage, non-specific).  Second, 
the file contains VA examinations from March 1969, April 
1998, January 6, 1999, January 14, 1999, and June 2004.  The 
RO also obtained records from the St. Louis VA Medical Center 
from July to November 1998, and July 1998 to May 1999.  

In relation to his knee claim, the veteran referred to 
records at Blyfill Airforce Hospital from November 1967, and 
the Scott Airforce Base Hospital from November to December 
1967.  The veteran's service medical records contain a report 
dated January 1968 from the latter (reflecting the veteran 
was admitted there on December 19, 1967, and discharged 
December 22, 1967).  Any medical treatment records from 
service would be included in the veteran's file of service 
medical records, and there is no indication that certain 
records were lost, or destroyed.  As such, the RO discharged 
its duty to gather relevant service records.   

It is noted that the veteran mentioned Social Security 
Administration (SSA) benefits when he received treatment at 
the St. Louis VA outpatient clinic.  It is evident, however, 
that the duty to assist does not attach to obtaining SSA 
records in this case.  The Court has indicated that a SSA 
determination is pertinent to a determination of the 
veteran's ability to engage in substantial employment.  See 
Martin v. Brown, 4 Vet. App. 134, 140 (1993).  The veteran 
asserted, however, in the most recent VA examination that his 
back condition caused him to go on SSA disability.  That 
determination by the SSA does not pertain to the issues being 
decided here, that is, entitlement to service connection for 
a psychiatric disorder and a knee disability.  A remand to 
obtain these records would serve no useful purpose at this 
time. 

Finally, further VA examination is not necessary in this case 
concerning the right knee because those of record are 
sufficient to guide a decision.  In terms of the claim 
concerning a psychiatric condition, a VA examination is not 
necessary either.  While there is medical evidence of a 
current diagnoses a psychiatric disorder, there is no medical 
evidence of a psychiatric disorder or even psychiatric 
symptoms until many years post-service, there is no competent 
evidence suggesting a link between a current psychiatric 
disorder and service, nor is there any competent evidence of 
a diagnosis of PTSD.  As to a right knee disability, the RO 
obtained a VA examination that included a nexus opinion; that 
physician attributed the veteran's current right knee 
disability to a post-service injury and there is no competent 
evidence to indicate otherwise.  Without such evidence, the 
Board must conclude that no additional development is 
required based on the facts of this case, to include a 
medical examination and/or opinion.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); compare Duenas v. 
Principi, No. 03-1251 (Fed. Cir. Dec. 15, 2004). 

For all of the foregoing reasons, VA fulfilled its duties to 
the veteran.  

I.  Facts

Psychiatric disorder, including PTSD

In January 1998, the veteran filed a claim for a "nervous 
condition," caused by his service in Korea where he was 
exposed to hostile fire and mortar attacks.  He also saw 
bodies of North Koreans and wounded Americans in his company 
the 44th Engineers.  

The veteran's DD-214 indicates that his military occupational 
specialty was construction machine operator.  Decorations, 
medals, badges, recommendations and citations awarded were 
Sharpshooter (Rifle) and NDSM (National Defense Service 
Medal).  The veteran had nineteen days of Foreign Service.  

The veteran's service medical records do not show signs or 
diagnoses of a mental disorder.  A March 1968 examination 
(the month of separation) did not note any psychiatric 
abnormalities.  On a report of medical history, the veteran 
marked that he did not experience frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, nervous trouble of any sort, or excessive drinking 
habit.  

At an April 1998 VA examination for a genitourinary disease, 
the examiner noted that the veteran reported weight gain and 
loss due to chronic depression.  

A July 1998 outpatient care note from the St. Louis VA clinic 
indicated that the veteran had an accident in May 1997 when 
he fell from scaffolding and injured his back and left 
shoulder.  He experienced distress from the fall and the 
ensuing pains precluded his working.  He took Valium and 
Prozac.  The veteran had been experiencing some problems with 
his memory.  The examiner diagnosed the veteran as having 
adjustment disorder unspecified, anxious and sad.  

At a January 6, 1999, VA examination for mental disorders 
performed in conjunction with a pending non-service-connected 
disability pension claim, the veteran gave a history of one 
month of active duty on the DMZ during his tour in Korea.  
The veteran reported that one evening he had a drill of some 
type, and, in racing down the hill to the armory, he tripped 
and fell hurting his knees.  Ever since that time, the pain 
had been getting worse.  The veteran also related a post-
service accident in 1993 involving his back, and in May 1997, 
to his back and shoulder.  The veteran indicated that, since 
the 1997 accident, he was in constant pain, which brought 
about depression, irritability, and lack of sleep.  The 
veteran reported that he took 20 milligrams of Prozac a day.  
The veteran indicated that his mood was increasingly 
irritable, was thinking more often about his military 
experiences, and was very upset about the way he was treated 
by the government and by the medics when he was in Korea.  
The veteran stated that he felt he was asked to do things 
that were deceitful, and that it now was very bothersome to 
him.  He added that when he presented for knee pain in Korea, 
he was laughed at.  

The veteran reported suicidal thoughts in the last year, and 
at one point, had placed a gun to his head.  He currently had 
no suicidal thoughts.  He stated that he had infrequent 
crying spells, usually when thinking about his father, and 
about his treatment while in Korea.  The veteran described 
his sleep as disturbed.  He usually slept for about an hour 
at a time, and woke up with pain and nightmares.  The content 
of the nightmares seemed to change constantly.  The veteran 
awoke from nightmares with anxiety and sweating.  The 
nightmares had been going on for several years, and seemed to 
be getting worse.  It appeared that the nightmares started at 
the time of his first accident and surgery.  

Upon the mental staus examination in January 1999, the 
veteran was found to be oriented to time, place, and person, 
and was logical and coherent.  He appeared highly focused on 
his pain.  He was spontaneous and not tangential or 
circumstantial.  The veteran's affect appeared slightly 
irritable.  His recent and remote memory was intact.  
Concentration appeared intact, and no psychosis, organic 
brain syndrome, or obvious anxiety was noted.  

The psychiatrist summarized that it appeared that the veteran 
had become increasingly bored, irritable, and was in pain, 
most likely due to the accidents that he had had.  The 
examiner indicated that he could make no judgment as to the 
extent of the veteran's pain throughout his lifetime, coming 
from the claimed knee injuries while in service.  At the 
time, the veteran appeared to have some ongoing depression, 
characterized by irritability, occasional crying spells, and 
sleep problems, which seemed to be exacerbated, and probably 
caused by, the accidents.  It was suggested that if he had 
exhausted treatment for the physical aspects of the pain, 
that he consider enrolling in the Pain Clinic.  The veteran 
was diagnosed as having depression due to a medical 
condition, and the psychiatrist assigned a Global Assessment 
of Functioning of 70, based on mild to moderate symptoms of 
depression and some diminution in quality of life.  

Bilateral knees

The veteran was on active duty from May 1967 to March 1968.  
His service medical records indicate that in January 1968, an 
examiner found that the veteran had patello-femoral 
crepitance (without indicating either the left or right 
knee), and rendered a diagnosis of chrondomalacia.  On a 
March 1968 separation from service examination, the veteran 
did not report that he had a "trick" or locked knee and the 
clinical evaluation at that time was negative for any 
abnormal objective findings relating to a knee injury or 
disability.

A June 1968 post-separation notation from the Orthopedic 
Clinic recorded that the veteran had recurrent pain in the 
left knee, and in the anterior aspect of both legs for the 
past seven months, which had started in basic training.  A 
physical examination (which noted bilateral knee pain) 
revealed full range of motion, stability, and no effusion.  
The examiner found point tenderness over pes anserinus.  The 
examiner found mild patellofemoral crepitation, and diagnosed 
the veteran as having pes anserinus bursitis.  

A March 1969 VA examination, pursuant to the veteran's 
original claim of service connection, found that the left 
knee did not have an abnormal appearance, had full motion and 
strength, and there was no pain on active or passive motion.  
According to the examiner, the veteran reported pain in the 
left knee, "indefinite, vague," which lasted about one day 
and disappeared.  An X-ray examination of the left knee was 
normal and no pertinent clinical diagnosis was recorded.

A March 1994 report from Dr. Lehman of the Deaconess Hospital 
indicated that the veteran sought treatment for a rotational 
stress on the knee, and was experiencing swelling and pain in 
the knee.  It was noted that he was working for a 
construction company.  An MRI showed a meniscus tear, and an 
arthroscopy was planned.  A report of the subsequent surgery 
indicated that the veteran's meniscus was degenerated, and 
there were large chips of fragmented medial condyle.  The 
patellofemoral articulation had a big deep crevice and this 
was smoothed out initially with the basket forceps.  The 
medical record face sheet shows that the veteran was 
evaluated for his right knee at this time.

In August 1998, at the St. Louis VA physical therapy center, 
the veteran reported that his right knee had pain but was 
less bothersome as long as he was not active.  In September 
1998, the veteran reported that his right knee bothered him.  
In October 1998, an assessment of the veteran's bilateral 
knee pain was negative except for mild crepitus bilaterally.  
The VA professional noted that there seemed to be some 
discrepancy between the examination and the veteran's 
complaints, which were very significant pain and inability to 
walk requesting a cane.  

A January 14, 1999, VA examination recorded the veteran's 
history regarding his knees:  Some soldiers fell on the 
veteran during some kind of an alert, injuring both of his 
knees.  The veteran stated that he did not have the knees 
evaluated because they told him he did not have any gross 
visible injury.  The veteran's knee symptoms consisted of 
severe swelling, pain, locking, and buckling.  The veteran 
reported multiple cortisone injections to the knees without 
relief.  The veteran was not currently receiving any 
treatment for his knees, and was not taking medications.  

A physical examination revealed that range of motion for both 
knees was zero degrees extension to 135 degrees of flexion.  
He had crepitation in both knees with flexion and extension, 
with the right knee worse than the left.  He had a positive 
McMurray's sign in the right knee, unable to appreciate 
Lachman's in either knee.  The veteran's diagnosis was 
deferred pending x-rays, and thereafter, the examination 
report reflects a handwritten note of patellafemoral syndrome 
of the left knee, and status post repair medial meniscus to 
the right knee.  

A January 1999 VA Radiology Report of both knees showed that 
the visualized bony structures were intact, there was no 
evidence of fracture, dislocation, destructive bony lesion, 
or significant joint effusion.  Joint spaces appeared to be 
well maintained for positioning and technique.  The 
impression was no significant findings.  

At a June 2004 VA examination, the examiner reviewed the 
veteran's claims file.  The examiner noted that during the 
1969 VA examination, "no mention was made of the right knee, 
and no x-rays were done of the right knee.  However, the 
veteran states that he was having pain in both knees."  The 
veteran reported that while working as a boilermaker after 
service, he would have pain in his knee, which would cause 
him to miss up to one month of work a year because of knee 
pain.  The veteran asserted that he continued to have 
bilateral knee pain, which would come and go.  The veteran 
recounted that while working for a construction company he 
sustained a rotational injury to his right knee in March 
1994.  After the surgery, the veteran still continued to miss 
time from work, which he stated was secondary to the knees.  

The veteran's symptoms were greater in the right knee than 
the left.  The veteran stated that he could walk up to a 
mile.  He could standup to an hour, and sitting only caused 
pain should his knees be in a situation of "flare-up" at 
which time they were more painful.  The flare-ups were 
intermittent and seemed to occur during weather changes.  The 
veteran was aware of anterolateral knee pain going upstairs, 
and going downstairs the right knee tended to give way, hence 
the feeling of weakness.  There was stiffness in both knees 
on first getting up to walk after being seated, more so on 
the right.  The daily-generalized bilateral knee pain was 
worse on the right than left.  History did not suggest 
swelling, and there was no locking of the knees.  The veteran 
had fallen due to the right knee, the last episode having 
occurred six months ago.  The veteran did not report any loss 
of mobility of the knees.  He was aware, however, that the 
knees tended to be noisy upon movement.  The examiner stated 
that history suggested some degree of weakness in the right 
knee, but fatigability and lack of endurance did not seem to 
be present.  

The veteran did not wear a brace on his knees.  He had used a 
cane for the last three to four years, though the examiner 
stated it was not clear whether that was because of his knee 
or back.  A physical examination revealed that the veteran 
appeared to be in slight pain, and complained about the right 
knee during the assessment.  The veteran was able to squat 
with support to a point for the right knee at 90 degrees of 
flexion, and it was accompanied by anterior knee pain.  The 
left knee went to 120 degrees during squatting with no pain.  
The right knee flexed to 130 degrees with a feeling of 
discomfort and aching in the right knee at 130 degrees.  The 
left knee flexed to 150 degrees with no pain.  There was 
slight patellofemoral crepitus bilaterally.  Circumferential 
measurements of the lower extremities revealed a right thigh 
49 centimeters, the left 47 centimeters.  Both knees were 
equal at 42 centimeters.  The right calf was 38.5 
centimeters, and the left calf 38 centimeters.  There was no 
soft tissue swelling, and no joint effusion of either knee.  
Tenderness was present over the medial joint line of the left 
knee, and over the lateral joint line of the right knee.  
Relative strength indicated that the right quadriceps to be 
3/5 with pain with resistance to the right knee at 30 
degrees, while the knee was extending.  Left knee 
demonstrated 4/5 strength to the quadricep with pain during 
resistance extension at 20 degrees.  There was 5/5 strength 
of the left hamstring.  

With x-rays pending, the veteran was diagnosed as having 
arthralgia, both knees.  The examiner noted that the x-ray 
would help determine if any degenerative arthritis was 
present.  The examiner stated the following:  It was 
noteworthy the veteran's examination in 1969 was of the left 
knee, and not the right; work related injury for the right 
knee in 1994 was subjected to surgery as described; and, in 
the opinion of the examiner, it was not likely that the 
veteran's right knee disorder was related to military 
service.  Rather, it would be related to the work related 
injury discussed above.  The examiner noted that the 
veteran's left knee was less symptomatic than the right, and 
showed no abnormality in the physical examination with prior 
x-rays having been normal.  

A June 2004 radiology report of the bilateral knees contained 
findings that the bones were anatomically aligned, there was 
no fracture or dislocation, tibial spines were prominent, and 
there was no joint effusion.  A Staff Radiologist rendered an 
impression of mild bilateral osteoarthritis.  

Thereafter, the examination report reflected a handwritten 
note from the examiner:  "X-ray reviewed.  I do not find any 
convincing evidence of arthritis on knee x-rays."  Further, 
"knee arthralgia is not service related.  Greater right knee 
pain due to work related injury and necessary surgery."      

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served continuously for a period of 90 days or 
more during a period of war and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent or more within a year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during such service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).
PTSD

Service connection for PTSD requires: Medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

III.  Analysis

Psychiatric disorder, to include PTSD

There is no basis in the record to suggest that the veteran 
suffers from a psychiatric disorder, including PTSD, that 
began during or as the result of service.  First, as noted 
above, the veteran's service medical records are negative for 
treatment or diagnosis of a mental disorder.  The veteran did 
not report any symptoms on a March 1968 report.

The first medical evidence of record referring to chronic 
depression is from April 1998, and July 1998 for an 
adjustment disorder, which is 30 years post-service.  The 
medical professionals who assessed the veteran noted that the 
manifestations of depression and the adjustment disorder 
generally related to recent accidents, which in turn caused 
chronic pain.  Though the veteran mentioned the circumstances 
of service when he first hurt his knees, he gave a history of 
depression since the 1997 post-service, work-related injury 
when he fell from a scaffold and sustained significant 
injuries.  It is apparent that the January 1999 VA examiner 
related the veteran's current depression to his medical 
condition, to include residuals of the 1997 post-service 
injuries.  

Importantly, two of the critical elements of service 
connection are missing:  In-service incurrence, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

As to the claimed PTSD, there is no medical evidence of a 
current diagnosis.  As noted above, a claim of service 
connection for PTSD involves the corroboration of a stressor, 
and a link, established by medical evidence, between current 
symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  
Here, the veteran initially claimed that he was subject to 
mortar attack, and saw dead Koreans and wounded Americans, 
while serving for 19 days in Korea.  The record does not 
confirm this event.  In any event, the veteran never related 
his current psychiatric symptomatology to this alleged 
stressor.  That is, he has not described, or extrapolated 
upon these events in the record, and did not associate 
current mental problems with these events.  His concerns with 
military service tended to revolve around perceived 
malfeasance regarding treatment of the knee, remarks about 
deceit, and that he had not been taken seriously about his 
knee.  Medical professionals did not diagnose the veteran as 
having PTSD.  Rather, the veteran's adjustment disorder was 
essentially related to his debilitating shoulder and back 
injuries, and the depression was related to his medical 
condition.  

In sum, there is no medical or psychiatric evidence of 
psychiatric symptoms or a mental disorder during service or 
for many years thereafter, there is no competent evidence of 
a diagnosis of PTSD, and there is no competent evidence or 
medical opinion of a link between the veteran's current 
chronic depression or adjustment disorder and any verified 
incident of service.
As the preponderance of the evidence is against a claim of 
service connection for a psychiatric disorder, including 
PTSD, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); also see, e.g, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).    

Right knee 

The most recent VA examination rendered an opinion that the 
veteran's right knee disorder is not related to military 
service, primarily because, in the medical judgment of the 
examiner, the more recent work-related injury, which 
necessitated surgery, was the cause of his current right knee 
disability.  Though there is a diagnosis of mild 
osteoarthritis of record in the January 2004 radiology 
report, the examiner assessed that the medical evidence via 
the March 1969 examination concerned only the left knee.  As 
such, the right knee disability was manifested after the 1994 
rotational injury, and ensuing surgery.  The record is devoid 
of medical or X-ray evidence that shows arthritis of the 
right knee within one year of service.  

The Board has considered the in-service knee findings, which, 
as noted above, did not specify whether it was on the right 
or left, and the post-service medical evidence of bilateral 
knee pain.  However, there is a considerable gap in time 
between these symptoms and the abnormal right knee findings 
reported in more recent years.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  More importantly, the 
only competent nexus opinion goes against the claim.  With 
the present state of the evidence, the crucial element 
concerning a nexus between a current disability and in-
service incurrence of the disability is lacking.  In fact, 
the examiner attributed right knee problems to an 
intercurrent cause, that is, the work related injury and 
surgical repair.  Under these circumstances, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right knee disability. 

As the preponderance of the evidence is against the claim for 
service connection for a right knee disability, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.
 

ORDER

Entitlement to service connection for a psychiatric disorder, 
including PTSD is denied. 

Entitlement to service connection for a right knee disorder 
is denied.  


REMAND

Left knee disorder

In reviewing the record, the Board finds that it is not clear 
from the June 2004 examination report that the examiner was 
aware of and took into consideration the June 1968 medical 
record that recorded a complaint of left knee pain, (and then 
bilateral knee pain), with a finding of mild patellofemoral 
crepitation, and anserinus bursitis.  Additionally, the June 
1, 2004, radiology report contains a diagnosis of mild 
bilateral osteoarthritis.  The examiner, however, on June 8, 
2004, continued to diagnose the veteran as having arthralgia, 
and seemingly disagreed with the radiologist's interpretation 
of the x-rays.  The examiner should reconcile these 
diagnoses.  Moreover, the examiner's etiology opinion overtly 
addressed the right knee disability, and related it to a work 
injury and subsequent surgery.  The examiner should offer a 
nexus opinion as it relates to the left knee disability.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board may not base a decision on its own 
unsubstantiated medical conclusions).  

In view of the foregoing, the claims file should be sent to 
the VA examiner from the June 2004 assessment, (or another 
appropriate physician if he is unavailable), for 
clarification, and a nexus opinion, concerning the veteran's 
left knee.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Entitlement to a compensable rating for glomerulonephritis

An April 1998 VA examination concerning the veteran's 
genitourinary system diagnosed the veteran as having a 
history of service-connected genitourinary disease without 
evidence of current exacerbation.  Apparently the veteran did 
not report for laboratory tests from that examination.  

Though 38 C.F.R. § 3.655 instructs when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increase the claim shall be denied, it is the 
Board's judgment that the veteran should be afforded another 
VA examination.  The results of appropriate blood testing are 
necessary to make a decision on the claim given the rating 
criteria for renal dysfunction, 38 C.F.R. § 4.115b, and 
giving the veteran the benefit of the doubt that he will 
report for an examination, the RO should schedule one.

Pneumonia

In 1969, the veteran also sought service connection for 
pneumonia, which his service medical records indicate he 
contracted in the line of duty.  The RO denied the claim 
because the disorder was not found on the last examination.  
In January 1998 the veteran sought to reopen the claim as 
"residuals of a lung condition."  The veteran reported at a 
January 1999 VA examination that while in Korea in 1967 he 
came down with "bronchopneumonia," which involved both 
lungs.  He had had a total of three episodes of 
bronchopneumonia with multiple hospitalizations.  The veteran 
quit smoking in 1975.  Since the last episode of pneumonia, 
he stated that he always had a productive cough with mild 
wheezing at times.  

In May 1998, the RO denied the application to reopen a claim 
for service connection for pneumonia, and the veteran did not 
refer to the issue in his August 1998 notice of disagreement.  
However, he filed a VA Form 9 in September 1998 that can 
reasonably be construed as a notice of disagreement with the 
May 1998 determination.  The RO should issue a statement of 
the case for the application to reopen a claim for service 
connection for pneumonia, including residuals thereof.  
Manlincon v. West, 12 Vet. App. 238 (1999).   

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should issue a Statement of 
the Case to the appellant addressing 
the application to reopen a claim of 
service connection for pneumonia.  The 
Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim, as well as a 
discussion of the relevant provisions 
of the Veterans Claims Assistance Act 
of 2000.  The appellant must be 
advised of the time limit in which he 
may file a substantive appeal.  38 
C.F.R. § 20.302(b) (2004).  The case 
should then be returned to the Board 
for further appellate consideration, 
only if an appeal is properly 
perfected. 

2.  The claims file should be sent to 
the physician  who performed the June 
2004 VA examination (or an appropriate 
equivalent if he is unavailable) for 
further review and clarification.  
Specifically, the physician should 
clarify whether the veteran has a 
current left knee disability, to 
include arthritis.  The clinician 
should consider the service medical 
records, including findings of 
patello-femoral crepitance and 
chrondomalacia; and all of the 
relevant post-service medical 
evidence, to include  June 1968 
findings of anserinus bursitis and 
mild crepitance, and offer an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any left knee 
disability that is currently present 
(i.e., as the result of the June 2004 
examination) began during or is 
causally linked to any incident of or 
finding recorded during service.  The 
clinician should provide a rationale 
for any opinion expressed.

3.  The RO should schedule the veteran 
for a VA genitourinary examination to 
determine the current level of 
severity of the veteran's service-
connected glomerulonephritis.  The 
claims file should be made available 
to and reviewed by the examiner.  All 
indicated tests, to include renal 
function studies, should be 
accomplished.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
a compensable rating for 
glomerulonephritis and service 
connection for a left knee disability.  
If either determination remains 
unfavorable to the veteran, the RO 
must issue a Supplemental Statement of 
the Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


